                  Case 1:20-cv-09312-MKV Document 22 Filed 04/06/21 Page 1 of 1
                                         L AW OFFICE OF
                                       JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM
                                                                                                  T ELEPHONE : 212.229.2249
                                                                                                   F ACSIMILE : 212.229.2246
J OHN M. G URRIERI
JMGURRIERI@ ZELLERLEGAL . COM


                                                                                              USDC SDNY
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
                                                                                              DOC #:
                                                                                              DATE FILED: 4/6/2021
                                                               $SULO൰൬൪൬൫

        VIA ECF

        Hon. Mary Kay VyskocilUnited States District Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse

        Re: Burris et al v. Columbia University Health Care, Inc. et al.൬൪&9൳൭൫൬ 0.9

        Dear Judge Vyskocil:

                ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵LQWKHDERYH-UHIHUHQFHGDFWLRQ๠HSODLQWL൵PRYHVZLWK
        WKHGHIHQGDQW7UXVWD൵7UDYHO1XUVHV//&’s consenttRDGMRXUQWRPRUURw’s fairness hearing. ๠H
        other two defendantV&ROXPELD8QLYHUVLW\+HDOWK&DUH,QF and ๠H1HZ<RUNDQG3UHVE\WHULDQ
        Hospital KDYH QRW DSSHDUHG LQ WKLV DFWLRQ ๠H SODLQWL൵¶V DWWRUQH\V DUH JRLQJ WR EH DWWHQGLQJ D
        SUHYLRXVO\VFKHGXOHGGHSRVLWLRQDQGRXWRIWRZQRQDSHUVRQDOPDWWHUUHVSHFWLYHO\DQGWherefore
        FDQQRWDWWHQGWRPRUURZ’s conference.

                3ODLQWL൵ DQG7UXVWD൵7UDYHO1XUVHV//& are DYDLODEOH next Monday and Tuesday of next
        week.

               ,DSRORJL]HWRWKH&RXUWIRUWKHODWHQHVVRIWKLVUHTXestDQGWKDQNWKH&RXUWIRULWVWLPHDQG
        consideration. ๠LVUHTXHVWIRUDQDGMRXUQPHQWRIWRPRUURw’s conference is WKH¿UVW

                                                               5HVSHFWIXOO\VXEPLWWHG



                                                        John M. Gurrieri
  GRANTED. The conference is adjourned to April 21, 2021 at 11:00AM using the
  same dial-in information. Counsel is admonished to review the Court's Individual
  Practices, which require requests for adjournment to be filed at least 72 hours in
  advance of the deadline. This request, which was filed less than 24 hours before
  the conference, is not appropriate. SO ORDERED.

                                4/6/2021



                                   277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
